TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00008-CV


Texas Allergy, Asthma and Immunology Society; Stuart L. Abramson, M.D., Ph.D.;
Wesley Stafford M.D.; Theodore M. Freeman, M.D.; and William R. McKenna, M.D.,
Appellants

v.

United Biologics, LLC d/b/a United Allergy Labs, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-11-002421, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellants have filed an unopposed motion for leave to set deadline to file
supplemental brief regarding jurisdiction under the Texas Citizen Participation Act.  See Tex. Civ.
Prac. & Rem. Code Ann. § 27.008 (West Supp.2012).  Appellants request that each party be granted
leave to file briefing.  We grant appellants' motion.
		Appellants and appellees are granted leave to file briefing regarding this Court's
jurisdiction to hear this interlocutory appeal under the Texas Citizens Participation Act.  See id. 
Further, pursuant to appellants' motion,
 

	The briefing is due on November 19, 2012; and

 

	Appellants' and appellee's briefs are each limited to 10 pages.

It is so ordered November 8, 2012.
Before Chief Justice Jones, Justices Rose and Goodwin